In The
              Court of Appeals
Sixth Appellate District of Texas at Texarkana


                  No. 06-18-00092-CR



        MATTHEW JAMES AUBIN, Appellant

                           V.

           THE STATE OF TEXAS, Appellee



        On Appeal from the 123rd District Court
                Panola County, Texas
            Trial Court No. 2016-C-0109




      Before Morriss, C.J., Moseley and Burgess, JJ.
                                            ORDER
        The clerk’s record in this appeal was filed August 13, 2018, and the reporter’s record was

filed September 18, 2018, making the appellant’s brief originally due October 18, 2018. This

Court extended that briefing deadline twice on appellant’s motions, resulting in the most recent

due date of December 10, 2018. We informed counsel when we granted the last extension request

that further requests for extension of time would not be granted. Nonetheless, counsel has filed a

third motion seeking an additional thirty-day extension of the briefing deadline.

        We have reviewed the case file and appellate record, as well as counsel’s most recent

motion to extend time, and find no extraordinary circumstances that would warrant an additional

thirty-day extension of the filing deadline. Consequently, counsel’s third motion to extend the

time to file the appellate brief in this matter is denied.

        We hereby order counsel to file the appellate brief in this matter with this Court on or

before December 21, 2018. This gives counsel twenty-one additional days to complete the brief,

which we are certain will be adequate.

        IT IS SO ORDERED.


                                                    BY THE COURT


Date: December 12, 2018




                                                    2